Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  12/6/2019. The instant application has claims 1-30 pending. The system, method and medium for using edge transitions of payload of receiver to be used in compare with stored average edge transitions to determine the authenticity of message on an CAN network. There a total of 30 claims.
Drawings

The drawing filed on 12/6/2019 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The claims recites an network, receiver and devices on communicating with each other, but the specifications discloses an CAN network communicating with ECU. And the independent claims nor the dependent claims recite an vehicle network or CAN network anywhere in the claims. Thus the network can be an 5G network, LAN, WAN, Bluetooth, etc. But the specifications only supports an CAN network, and ECUs see Spec Par. 003 & Par.0027. Thus, the examiner recommends the network be amended to incorporate CAN or vehicle network consistent with specifications, otherwise the said network is not supported in the specifications.

Allowable Subject Matter
Claims 1-30  are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 


  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is US Patent Pub 2012/0051241 to Mori, which discloses the identify specific pattern including the boundary position see Abstract & Par. 0067-0068. 

The next closest prior art found is US Patent Pub 2007/0011506 to Yoshida which discloses the transistion/change being compared to expected values to verifying the circuit see Abstract & Par. 0017-0018. However, Yoshida does not disclose “extract and store in the memory one or more edge transitions contained within the payload portion of the frame of data; compare the one or more identified edge transitions contained within the payload portion of the frame of data with a plurality of average edge transition waveforms associated with each device of the plurality of devices, wherein each average edge transition waveform of the plurality of average edge transition waveforms 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov